El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
*8EN MOCION DE RECONSIDERACION
 La recurrente solicita que reconsideremos nuestra resolución de 26 de julio último (53 D.P.R. 622), en la que se sostiene que el pacto de hacer extensiva una hipoteca al derecho de homestead que sobre la finca hipotecada pueda tener la deudora o sus sucesores en interés, es nulo por ser contrario a la ley de hogar seguro vigente (Ley núm. 87, de 13 de mayo de 1936, pág. 461).
La moción está basada principalmente en un dictum que aparece en el caso de Franceschi v. Claudio Elena, 51 D.P.R. 495, 502, que tratando de aclarar la decisión en el de Rodríguez v. Registrador, 51 D.P.R. 372, dice así:
"Debemos hacer constar, para evitar que se pueda dar al referido dictum mayor alcance que el que tuvimos en mente, que lo que qui-simos decir fue que el dueño de un derecho de hogar seguro puede venderlo, permutarlo o gravarlo, siempre que lo haga constar ex-presamente en la escritura o instrumento correspondiente; y que el derecho de homestead se transmite también al comprador de un inmueble, cuando el vendedor por los términos del contrato vende, cede y traspasa todo su título e interés sobre el inmueble y entrega la posesión física del mismo al comprador, sin hacer expresa reserva de su derecho de hogar seguro.”
Sostiene también la recurrente que al amparo de lo re-suelto en el caso de Franceschi v. Claudio Elena el 7 de mayo de 1937, se han otorgado un gran número de contratos de hipoteca sobre propiedades cuyo valor apenas excede de $500, en que los deudores tienen un posible derecho de hogar seguro que hipotecaron expresamente, y cuyas hipotecas aceptaron los acreedores al amparo de la ameritada decisión.
En primer término diremos una vez más que el caso de Franceschi v. Claudio Elena interpreta la Ley de homestead aprobada el 12 de marzo de 1903 (Comp., secciones 1000 et seq.), ley. que fue derogada por la que rige en la actualidad y regía cuando se celebró el contrato de hipoteca que motiva el recurso gubernativo que nos ocupa. La ley que se aplicó en el caso de Franceschi v. Claudio Elena permitía la renun-*9cia al derecho de homestead siempre que ésta se consignase expresamente en la escritura de enajenación, mientras que la que ahora impera, por el contrario, declara que “el dere-cho de homestead es irrenunciable y cualquier pacto en con-trario se declara nulo.” (Sección 1, Ley núm. 87 de 1936, pág. 461).
En segundo término, la cuestión envuelta en el caso de Rodríguez v. Registrador, supra, fue la validez de una cláu-sula de una escritura de compraventa en la que el vendedor, con el expreso consentimiento de su esposa, enajenó cierta finca de la sociedad de gananciales, con todos sus usos, etc., “incluyendo en esta venta el derecho de hogar seguro que tengan o puedan tener los esposos ... a fin de que pueda •disfrutar de ella como única y legítima dueña.” Y este trh bunal, sosteniendo la validez de dicha cláusula, se expresó así:
“La cuestión a decidir en este recurso gubernativo es si una venta de propiedad inmueble en que se hace constar que el derecho de hogar seguro está incluido en el precio de la compraventa cons-tituye un pacto contrario a la disposición legal arriba copiada. A nuestro juicio no lo constituye.
“El hecho de que el hogar seguro sea irrenunciable no significa •que una vez creado y en existencia, no pueda, cuando sea en bene-ficio de la persona poseedora de tal derecho, ser vendido, permutado o estar sujeto a otros posibles incidentes del dominio.
' ‘ Cuando una persona tiene el dominio absoluto de una propiedad y la vende, teniendo con ello la intención de enajenar o de disponer de su título e interés completos, el derecho de hogar seguro necesa-riamente se amalgama (merges) en el derecho mayor de dominio. Iii praesmtia majoris cessat potentia minoris.”
Ése fué el ratio decidendi del caso de Rodríguez v. Registrador, y el obiter dictum que aparece en el de Franceschi v. Claudio Elena, supra, no sienta jurisprudencia, debiendo reci-birse con la consiguiente reserva tanto por los tribunales como por la profesión y el público en general.
La'recurrente no impugna el ratio decidendi de Rodríguez v. Registrador. Por el contrario, se sirve del mismo para *10argumentar que si el dueño de un inmueble sujeto a derecho-de hogar seguro puede voluntariamente venderlo, y la ena-jenación y entrega del mismo transmite el derecho de hogar seguro a menos que se haga expresa reserva de dicho derecho,; con tanta más razón puede el mismo dueño hipotecarlo, gra-vando expresamente, como en este caso, el derecho de homestead, porque lo más incluye lo menos.
El argumento a primera vista parece decisivo, pero cae-por su peso una vez que se analiza a la luz del saludable pro-pósito que inspira a la ley, cual es asegurar un hogar al deudor para él y su familia.
Con razón se dice que la Ley Hipotecaria es ley de ter-cero, y con igual propiedad podría decirse que la de homestead es ley de protección contra acreedores. Esta tenden-cia de la ley a proteger la familia contra sus acreedores no-data de los tiempos modernos, encontrándose preceptos en. la Ley Mosáica que tendían a ese fin. Howe, en su obra titu-lada “Estudios de Derecho Civil”, segunda edición, página 27, a este respecto dice:
“El contrato de prenda también hace su aparición en los tiem-pos más remotos, anticipándose considerablemente a lo que llamaría-mos una hipoteca. La Ley Mosáica, reconociendo la práctica que-ya existía, de usar el contrato de prenda para garantizar deudas,, prohibía que se diera en prenda el molino de piedra de que se valía la familia para moler sus alimentos; exactamente al igual que se-declaran exentas de ejecución por deuda las herramientas do un. artesano o como la exención que antiguamente existía en Inglaterra a favor de los implementos y útiles agrícolas (wainage) de un la-brador.”
Para las exenciones que la ley concede en Puerto Rico, véase el artículo 249 del Código de Enjuiciamiento Civil.
Es por esa razón que la ley no regula, ni menciona siquiera,, las ventas que voluntariamente pueden hacer los propieta-rios, dirigiendo su atención exclusivamente a dictar reglas para proteger el derecho de homestead en las ventas pro-*11movidas por los acreedores por virtud de sentencia o. ejecu-ción, en relación con las cuales prescribe:-
“Sección 5. No se liará venta alguna por virtud de sentencia o ejecución de ninguna finca urbana o rústica cuando se reclamare u ocupare la misma como hogar seguro (homestead), inscrita o no o» el registro de la propiedad, a menos que se obtenga por ella una sumo, mayor de quinientos (500) dólares.
“Sección 6. En caso de no formularse reclamación alguna ante-el oficial encargado de verificar la subasta, la persona con dereeho-a la reclamación de homestead podrá dentro del término de sesenta (60) días contados, desde la fecha en que la subasta se celebró, en-tablar acción ordinaria correspondiente.”
Vamos a transcribir, por estimarlos pertinentes, los-siguientes párrafos del caso de Brame and Wife v. Craig, 12 Bush (75 Ky.) 404, citados con aprobación en el de Brannon v. Bohannon, 96 S.W. (2d) 1036, 1038, que dicen así:
“La exención del derecho de hogar seguro no constituye un de-recho real sobre el inmueble, sino un privilegio que contra sus. acreedores disfruta el que lo ocupa como jefe de familia; y aunque-el hogar seguro no está sujeto a una venta coercitiva por un acree-dor, sin embargo la enajenación o traspaso que del inmueble afecto-ai hogar seguro haga su propietario, no está prohibida por el esta-tuto. ’ ’
“Somos de opinión que la Ley de Hogar Seguro (homestead) asegura para el deudor la propiedad exentada, protegiéndola de las; garras de sus acreedores, sin impedirle a él vender la propiedad afecta al homestead y por consiguiente una enajenación así hecha, en que medie precio o consideración, transmite al comprador todo el interés-que sobre el inmueble tenía el vendedor.” (Bastardillas nuestras.)
Sin embargo, no puede decirse lo mismo sobre el dere-cho del propietario a gravar con hipoteca o en cualquier otra forma su derecho de homestead, pues como sostenemos en la. opinión anteriormente emitida (53 D.P.R. 622, 626):
““El contrato de hipoteca implica necesariamente el derecho de-ejecución y venta de la cosa hipotecada para hacer efectiva la ga-rantía. Siendo ello así, declarando la sección 1 de la ley que el'. *12■derecho de homestead es irrenunciable y que cualquier pacto en ■contrario es nulo y la sección 5 que no se hará venta alguna por virtud de sentencia o ejecución de ninguna finca urbana o rústica cuando se reclamare u ocupare la misma como hogar seguro ... a menos que se obtenga por ella una suma mayor de quinientos (500) dólares, claro es que cualquier hipoteca que intente extenderse al derecho de homestead es contraria a la ley en tanto en cuanto a ese •derecho respecta. Y si es contrario a la ley el contrato en lo que al homestead respecta, es nulo por el precepto expreso del artículo 1207 del Código Civil (edición de 1930) que dice así:
“ ‘Art. 1207. Los contratantes pueden establecer los pactos, cláu-sulas y condiciones que tengan por conveniente siempre que no sean contrarios a las leyes, a la moral y al orden público.’ ”
¿Y qué beneficio práctico alcanzaría el acreedor, pregun-tamos abora, con obtener una hipoteca sobre el derecho de homestead, si luego, al incumplir su contrato el deudor y tratar el acreedor de hacer valer su derecho de hipoteca mediante ejecución, se tropieza con la infranqueable barrera que le opone la sección 5 de la Ley de Homestead, que le dice que no se hará venta alguna por virtud de sentencia o ejecución de ninguna finca urbana, o rústica cuando se recla-mare u ocupare la misma como hogar seguro, inscrita o no en el registro de la propiedad, a menos que se obtenga por ella una suma mayor de $500, cantidad ésta que la ley reserva al deudor?
Podría argüirse por el recurrente que de acuerdo con los razonamientos expuestos en esta opinión, una finca cuyo valor fuese $500 no podría ser hipotecada. Aparentemente parece tener razón el recurrente, pero el argumento es insos-tenible cuando se considera que el valor de una propiedad, cualquiera que sea su clase, es un factor variable de acuerdo con las circunstancias existentes en la fecha en que la cosa trate de venderse. Por ejemplo, una finca que hoy valga $500, en el transcurso de una semana o quizá de veinticuatro horas su valor puede quintuplicarse, pudiendo suceder esto mediante el establecimiento de una factoría frente a ella, la apertura de una calle que aumente su valor, o cualquier otra *13circunstancia semejante. En igual forma puede .reducirse considerablemente el valor de una finca y por esta razón no puede de antemano determinarse de manera concluyente cuál lia de ser el valor de ella en una fecha cierta. Nada bay que impida a un propietario cuyo inmueble tenga un valor de $500 constituir una hipoteca siempre que la misma no la haga extensiva expresamente al derecho de homestead. Si al tiempo de ejecutarse la hipoteca la finca excede de $500, el exceso se aplicará al pago del crédito. Si en esa misma fecha su valor no ha excedido de $500, entonces nada puede obtener el acreedor si esta finca está sujeta al derecho de homestead. En otras palabras, el acreedor que presta dinero con garantía de una finca cuyo valor al tiempo de consti-tuirse la hipoteca no excede de $500, asume el riesgo de que en la fecha de ejecución no pueda hacer efectiva la garantía.
Podría también argüirse que como es potestativo en el deudor reclamar el derecho de homestead, mientras no lo reclame la obligación será válida y desde luego el acreedor podrá hacer efectiva su hipoteca, y por consiguiente no debe impedirse al propietario hipotecar su homestead.
Tal proposición es completamente insostenible en Dere-cho, puesto que estaría constituyéndose en esa forma una obligación condicional cuyo cumplimiento dependería exclusi-vamente de la voluntad del- deudor, situación legal que no sanciona el artículo 1068 del Código Civil, edición de 1930, que prescribe que “cuando el cumplimiento de la condición dependa de la exclusiva voluntad del deudor, la obligación condicional será nula.” Si se inscribiese una hipoteca de esta naturaleza, se estaría inscribiendo una obligación nula.
Antes de terminar deseamos consignar que en el dictum del caso de Franceschi v. Claudio Elena que se transcribe al principio de esta opinión, equivocadamente se agregó la palabra “gravarlo” después de las palabras “venderlo” y “permutarlo”. El caso de Rodríguez v. Registrador en manera alguna hace referencia al derecho de hipotecar o *14gravar el derecho de homestead, sino al de enajenar en venta privada el inmueble afecto al homestead.

Por las razones expuestas, no ha lugar a la reconsidera-ción solicitada.

El Juez Presidente Sr. Del Toro no intervino.